Citation Nr: 0844861	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-14 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for a hiatal hernia 
and esophagitis with Barrett's esophagus, currently evaluated 
at 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
March 1956 to March 1960 and from March 1961 to April 1977.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO) which continued a 10 percent 
evaluation of the veteran's hiatal hernia and esophagitis 
with Barrett's esophagus (digestive disorder).

The record reflects that the veteran had requested a Board 
hearing in conjunction with this appeal, and that such a 
hearing was scheduled for March 21, 2007.  However, the 
veteran failed to report for this hearing.  Accordingly, his 
hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected digestive disorder is 
manifested by persistently recurrent epigastric distress with 
occasional dysphagia, pyrosis and regurgitation with 
subjective complaints of substernal or arm or shoulder pain 
which collectively are productive of considerable impairment 
of health.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for hiatal hernia 
and esophagitis with Barrett's esophagus are met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.114, Part 4, Diagnostic Code 7346 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim for an increased 
evaluation for a hiatal hernia disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication of the veteran's claim for an increased 
evaluation, a letter dated February 2005 satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  A March 2006 letter provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  

Further, in another case issued during the pendency of the 
appeal, the Court held that for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that to substantiate his or her 
a claim: (1) the claimant must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores v. Peake, 21 Vet. 
App. 505 (2007).

Although the March 2006 notice sent in compliance with 
Dingess was not sent prior to the initial rating decision, 
and a VCAA notice sent specifically in compliance with 
Vazquez has not been furnished the veteran, the Board finds 
that despite any deficiency with respect to either content or 
timing of the notices, there is no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio, 
16 Vet. App. at 183.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that any error in a VCAA notice should be 
presumed prejudicial.  The claimant bears the burden of 
demonstrating such error.  VA then bears the burden of 
rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected because, 
for example, actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).
Given the actual notice to the veteran of the VCAA, the 
veteran's statements of record, and the development of the 
evidence, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  In this 
regard, in the initial February 2005 VCAA notice, the veteran 
was informed of the necessity of providing medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's life.  A November 2005 statement of the case 
provided the applicable diagnostic code under which the 
veteran is rated, and provided general notice of any criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result).  The VCAA notice provided 
examples of pertinent medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  

Thus, the Board finds that the purpose behind the VCAA notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence and has done so.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, supra (holding that although notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication).

The veteran's service medical records, VA treatment records, 
and private treatment records have been obtained to the 
extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran was provided a VA examination in June 2005.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.



B.  Law and Analysis 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3 (2008).

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether a staged rating is for consideration; however, the 
evidence of record does not establish distinct time periods 
where the veteran's service-connected disability results in 
symptoms that would warrant different ratings.

The Schedule of Ratings of the Digestive System at 38 C.F.R. 
§ 4.114 provides that ratings under diagnostic codes 7301 to 
7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will 
not be combined with each other.  38 C.F.R. § 4.114 (2008).  
A single evaluation will be assigned under the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  Id.

Diagnostic Code 7346, under which the veteran is currently 
rated, assigns a 10 percent evaluation where there are two or 
more of the symptoms of a 30 percent evaluation with less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2008).  A 
30 percent rating for a hiatal hernia is assigned with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  Id.  A 60 percent rating is assigned with symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  Id.

VA regulations provide that, for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability to 
gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year 
period preceding onset of the disease.  38 C.F.R. § 4.112 
(2008).

Other potentially applicable rating codes include DC 7203-
7205.  Under Diagnostic Code 7203, a 30 percent evaluation is 
assigned for moderate stricture of the esophagus.  38 C.F.R. 
§ 4.114, Diagnostic Code 7203 (2008).  A 50 percent 
evaluation is assigned for severe stricture of the esophagus 
permitting liquids only.  Id.  A maximum 80 percent 
evaluation is assigned for stricture of the esophagus 
permitting passage of liquids only, with marked impairment of 
general health.  Id.  

In a September 2004, VA clinic note, the veteran reported 
weight loss and intermittent dysphagia.  The physician noted 
a long history of esophagitis, an esophagogastroduodenoscopy 
(EGD) performed 8 years prior, and dilation of the esophagus.  
The physician noted that the veteran did well after the 
operation, but later reported that food got "stuck" in the 
throat and he experienced a brashy taste in the mouth.  A 
review of symptoms indicated the abdomen was non-tender, 
bowel sounds were normal, and no organomegaly.  The diagnosis 
was a history of esophagitis, status-post EGD with dilation 8 
years earlier.  The examiner noted a return of symptoms and 
that the veteran was doing well on a PPI.  A repeat EGD was 
recommended.

In October 2004, an EGD was performed to evaluate the hernia 
and esophagus condition.  An October 2004 pre-sedation 
evaluation noted a history of esophagitis with previous 
dilation.  An October 2004 VA admission assessment noted a 
hiatal hernia and reported no nausea or vomiting.  An October 
2004 endoscopy consult reported salmon-colored mucosa 4 cm. 
in length suggestive of Barrett's esophagus and a hiatal 
hernia.  Recommendations included anti-reflux measures and 
ongoing medical care.  A November 2004 addendum reported that 
biopsies of the distal esophagus returned as Barrett's with 
no dysplasia and indicated a plan to repeat the EGD in 3 
years.

A January 2005 VA internal medicine resident note indicated 
Barrett's esophagus with history of esophagitis and a biopsy 
in August 2004.  Active issues included obesity, improved.  A 
review of symptoms indicated that there was no dysphagia or 
odynophagia, no abdominal pain, no change in bowel or bladder 
habits, good appetite, diet control improved, and weight 
reduction with diet efforts.  Upon examination, the examiner 
noted that the veteran was obese, the pharynx was clear, 
mouth was moist, and teeth were in fair condition.  The 
assessment was long standing esophagitis.  The plan was to 
continue weight loss efforts by diet, to educate patient 
regarding Barrett's, surveillance, and return to the clinic 
within 6 months.

In June 2005, the veteran was afforded a VA examination.  The 
veteran reported a hiatal hernia and stomach problems which 
had progressively worsened over the last 30 years.  He was 
noted to be on omeprazole, 20 mg daily which helped some.  
The veteran reported a history of nausea once every couple of 
weeks precipitated by certain foods and a history of vomiting 
less than weekly when nausea occurred.  The veteran reported 
a history of dysphagia and painful swallowing occurring at 
least weekly; however he reported that he was able to swallow 
solid food.  He reported a history of substernal esophageal 
pain and heartburn several times per week.  He reported a 
history of regurgitation of undigested or partially digested 
food as well as a history of esophageal dilation occurring 
twice in the past 15 years.  He denied hematemesis or melena.  
He also stated that he slept on a wedge pillow at night.  
Upon physical examination, the examiner noted that the 
veteran weighed 202 pounds.  The examiner noted no signs of 
significant weight loss or malnutrition.   A weight loss of 
20 percent compared to baseline was reported.  The abdomen 
was non-tender with good bowel sounds and no organomegaly.  A 
microscopic examination found drying artifact, intestinal 
metaplasia, and no signs of dysplasia.  The examiner noted 
that the veteran was not employed.  The diagnosis was 
Barrett's esophagus with no dysplasia.  The summary of all 
diagnoses was Barrett's esophagus and hiatal hernia.  The 
examiner opined that the veteran has had the condition for 
many years and that it is more likely than not that his 
Barrett's esophagus was related to his hiatal hernia.  

An August 2005 VA treatment record reported Barrett's 
esophagus with a history of esophagitis and a biopsy in 
August 2004.  A review of symptoms indicated that there was 
no dysphagia or odynophagia, no abdominal pain, no change in 
bowel or bladder habits, appetite was good, diet control 
improved, and weight reduction with diet efforts.  Upon 
examination it was noted that the pharynx was clear, mouth 
moist, and teeth were in fair condition.  The assessment was 
Barrett's esophagus.  The plan stated to continue weight loss 
efforts by diet, health maintenance by educating the patient 
regarding Barrett's, and surveillance.

The Board finds while all of the criteria for a 30 percent 
evaluation under DC 7346 for hiatal hernia are not met, the 
veteran's symptomatology more nearly approximates the higher 
evaluation.  Essentially, the record as outlined above shows 
reports of persistently recurrent epigastric distress with 
dysphagia and pyrosis, and regurgitation.  The veteran has 
also reported having substernal pain.  The Board notes that 
the 2004 EGD findings are supportive of the veteran's 
reported complaints.  See October 2004 EGD showing salmon-
colored mucosa suggestive of Barrett's and a hiatal hernia; 
August 2005 VA treatment record; June 2005 VA examination; 
see also 38 C.F.R. § 4.114, Diagnostic Code 7346 (2008).  
The veteran's esophagitis has also been described as 
longstanding.  While the veteran has reported that the 
medication he takes helps some, he still reports 
experiencing the symptoms set forth above.  The remaining 
question in this case, however, is whether the described 
symptomatology is productive of considerable impairment of 
health.  In this regard, although a June 2005 VA examination 
reported that the veteran experienced weight loss of 20 
percent of baseline weight, this weight loss was recommended 
as treatment for obesity.  See June 2005 VA examination, 
August 2005 treatment record.  Notable, however, while the 
most recent examiner stated that there were no effects of 
the digestive disorder on the veteran's daily activities, he 
also described the veteran's overall general health as only 
"fair".  The Board notes that the veteran is shown to have 
Barrett's esophagus in connection with his hiatal hernia.  
See August 2005 VA treatment record; June 2005 VA 
examination; October 2004 endoscopy report.  The veteran has 
also reported that while he is able to swallow solid foods, 
he has episodes of frequently painful swallowing and 
reported at the VA GI clinic in September 2004 that while he 
had done well after the dilation 8 years prior, about 3-6 
months before the clinic visit, he had started noticing food 
getting "stuck" in his throat.  While it is not entirely 
clear that this case shows considerable impairment of the 
veteran's health, the Board finds that the findings shown 
including those reported by the veteran and shown on 
diagnostic testing are sufficient to resolve doubt in the 
veteran's favor on this point.  Finally, relevant 
regulations provide that there are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  See 38 C.F.R. § 4.113 
(2008).  In this regard, the Board also finds that elevation 
to a 30 percent evaluation under DC 7346 is in order in this 
case with the resolution of reasonable doubt in the 
veteran's favor.  The Board attaches significant probative 
value to the October 2004 EGD records, June 2005 VA 
examination, and August 2005 VA treatment records.  
Therefore, a 30 percent evaluation is warranted in this 
case.  The record does not show, however, evidence of 
symptom combinations productive of severe impairment of 
health such that a 60 percent evaluation would be in order 
under the provisions of DC 7346.

The Board has considered whether the veteran's disability 
would warrant a higher evaluation under other Diagnostic 
Codes pertaining to the digestive system.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  However, the veteran 
does is not shown to have moderate stricture of the 
esophagus, or severe stricture of the esophagus permitting 
liquids only to warrant a higher rating under Diagnostic 
Codes 7203-7205.  See 38 C.F.R. § 4.114, Diagnostic Code 7203 
(2008).  The veteran is not shown to exhibit symptomatology 
analogous to other provisions of the Schedule of Ratings for 
the Digestive System.  See 38 C.F.R. § 4.114 (2008).

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath, 1 
Vet. App. at 589.  However, the veteran's disability has not 
been shown to cause marked interference with employment 
beyond that contemplated by the Schedule for Rating 
Disabilities, has not necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Accordingly, the Board finds that the evidence supports a 30 
percent evaluation for hiatal hernia and esophagitis with 
Barrett's esophagus.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1991).

ORDER

A 30 percent rating for a hiatal hernia and esophagitis with 
Barrett's esophagus is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


